By the law of this State no one has a right to the guardianship of an infant, except as testamentary guardian or as appointed by the father by deed or by a County or Superior Court. The act of 1762 regulates this subject in such a manner as to render unnecessary a reference to any prior rule. *Page 96 
It is a subject of sound discretion with the court making the appointment, which another will not annul without perceiving that injury is likely to result from it to the person or estate of the orphan. Neither of these parties can be said to have a right to the guardianship; but as Rhymes has been appointed, and there is no imputation against his character or conduct, nothing shown to the court inducing a belief that he may or will mismanage the estate, we must presume that the County Court has decided rightly. The appointment of Rhymes must therefore be confirmed.